DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 5, 7 – 10, 12 – 16, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The original disclosure does not provide support over the entire claimed range of less than or equal to 8 wt.% of the filler material in the foam matrix, as is now set forth in Claims 1 and 22.  The instant specification discloses a lower limit for the filler material in the foam matrix of 2.5 wt% (see, for example Paragraph 0006), whereas the claims do not set forth a lower limit.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17 - 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because:
Claim 17 sets forth a filler material comprising waste from an additive manufacturing process and also now sets forth the filler material comprises recycled powders having an average diameter of less than 100 microns.  As written, it is unclear if the recited “waste from an additive manufacturing process” and “recycled powders” are the same or distinct components.  For the purposes of further examination, Claim 17 will be interpreted as setting forth the filler materials comprises waste from an additive manufacturing process in the form of recycled powders having an average diameter of less than 100 microns.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 5, 7 – 10, and 12 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over AT 318929B to Suellhoefer et al. in view of “Deterioration of polyamide powder properties in the laser sintering process” to Pham et al. and WO 2016/020139 to Günther et al.  For the purposes of examination, citations for Suellhoefer et al. are taken from a machine translation of the document obtained from the European Patent Office website in November 2021.  Citations for Günther et al. are taken from an English language equivalent of the document, US 2017/0152343.
Regarding Claims 1 – 5, 7, 12, 13, and 16.  Suellhoefer et al. teaches a process for manufacturing a foam part in which an extender/filler is included/dispersed in a polyol component which is subsequently reacted with a polyisocyanate component, i.e. foam reactants for the preparation of a polyurethane foam (Paragraphs 0006 – 0007 and 0022).  
The extenders/fillers are provided in amounts of 10 to 90 weight percent of the polyol component (Paragraph 0010).  In Example 1, the polyol component corresponds to roughly 47 weight percent of the foam part materials.  Using these amounts, the filler can be calculated to be provided in an amount of 4.7 to 42.3 weight percent of the foam matrix.  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide an amount of filler at the lower end of the range taught by Suellhoefer et al., which is the part of the range which overlaps with the instantly claimed range.  The motivation would have been that doing so would, for example, allow for the incorporation of other auxiliary agents in higher amounts.
Suellhoefer et al. does not expressly teach process steps forming the foam part.  However, Günther et al. teaches the concept of preparing molded polyurethane foams (Paragraph 0086).  For example, the foam reaction mixture may be poured into a box/mold and formed therein into a foam part (Paragraph 0275).  Suellhoefer et al. and Günther et al. are analogous art as they are from the same field of endeavor, namely polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to prepare the foam part of Suellhoefer et al. in a mold as taught by Günther et al.  The motivation would have been that Günther et al. teaches this is a suitable means for processing a polyurethane foam reaction mixture into a foam product.
Suellhoefer et al. teaches the extender may be based upon polyamide resins which are leftover during their processing or after their use (Paragraph 0019), though Suellhoefer et al. does not expressly teach this processing is specifically from an additive manufacturing process.  However, Pham et al. teaches the concept of reusing polyamide 12-based powders from a laser sintering process (Page 2163, Abstract and first paragraph of the Introduction).  Suellhoefer et al. and Pham et al. are analogous art as they are reasonably pertinent to the particular problem with which the applicant was concerned, namely the recycling of polymeric (polyamide) waste.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide polyamide recycled from an additive manufacturing process as the filler in the process of Suellhoefer et al.  The motivation would have been that Pham et al. teaches an average of 80 to 90 percent of the powdered material in a laser sintering process is not sintered and could be reused (see Abstract), thus providing a sizeable source of polyamide which could be recycled in the process of Suellhoefer et al.
Regarding Claims 8 and 9.  Suellhoefer et al. teaches the process of Claim 7 but does not expressly teach synthesizing the polyol from carbon dioxide or a natural oil source.  However, Günther et al. teaches the concept of preparing polyols for polyurethane foams using carbon dioxide, as well as using natural oils (Paragraphs 0079 - 0080).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to prepare the polyols in Suellhoefer et al. with carbon dioxide or a natural oil as taught by Günther et al.  The motivation would have been that the use of carbon dioxide and natural oils would be desirable from an environmental standpoint, as detailed in Paragraphs 0079 – 0080 of Günther et al.
Regarding Claim 10.  Suellhoefer et al. teaches the process of Claim 7 wherein further comprising synthesizing the polyol from propylene oxide (Paragraph 0021), i.e. a petrochemical.
Regarding Claims 14 and 15.  Suellhoefer et al. teaches the process of Claim 1 but does not expressly teach the foam produced comprises an open-cell flexible matrix with cells having a size of less than 400 microns.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Suellhoefer et al., when modified in the manner proposed above, teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a foam including an open-cell flexible matrix with cells having a size of less than 400 microns, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  

Claims 17 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over AT 318929B to Suellhoefer et al. in view of “Deterioration of polyamide powder properties in the laser sintering process” to Pham et al.  For the purposes of examination, citations for Suellhoefer et al. are taken from a machine translation of the document obtained from the European Patent Office in November 2021.
Regarding Claims 17, 18, and 20.  Suellhoefer et al. teaches a polyurethane foam prepared from the reaction of polyol and polyisocyanate components, which are reasonably expected to form a polyurethane matrix.  An extender/filler is included/dispersed in a polyol component and is thus incorporated into the foam (Paragraphs 0006 – 0007 and 0022).   
Suellhoefer et al. teaches the extender may be based upon polyamide resins which are leftover during their processing or after their use (Paragraph 0019), though Suellhoefer et al. does not expressly teach this processing is specifically from an additive manufacturing process.  However, Pham et al. teaches the concept of reusing polyamide 12-based powders from a laser sintering process (Page 2163, Abstract and first paragraph of the Introduction).  These powders have a particle size varying from 10 to 100 microns (Page 2168, Section 3.1.1).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide polyamide recycled from an additive manufacturing process as the filler in the process of Suellhoefer et al.  The motivation would have been that Pham et al. teaches an average of 80 to 90 percent of the powdered material in a laser sintering process is not sintered and could be reused (see Abstract), thus providing a sizeable source of polyamide which could be recycled in the process of Suellhoefer et al.
Regarding Claims 19, 21, and 22.  Suellhoefer et al. teaches the foam of Claim 17 wherein the extenders are provided in an amounts of 10 to 90 weight percent of the polyol component (Paragraph 0010).  In Example 1, the polyol component corresponds to roughly 47 weight percent of the foam part materials.  Using these amounts, the filler can be calculated to be provided in an amount of 4.7 to 42.3 weight percent of the foam matrix.  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide an amount of filler at the lower end of the range taught by Suellhoefer et al., which is the part of the range which overlaps with the instantly claimed range.  The motivation would have been that doing so would, for example, allow for the incorporation of other auxiliary agents in higher amounts.

Response to Arguments
Applicant's arguments filed February 14, 2022 have been fully considered but they are not persuasive because:
A) Applicant argues that support for the amendment to the instant claims setting forth the foam part comprises a foam matrix with less than or equal to 8 wt. % of the filler material is found specifically in paragraphs [0073] – [0074] of the instant specification.  However, as set forth in the new grounds of rejection under 35 U.S.C. 112(a) above, it is the Office’s position that the original disclosure does not provide support over the entire claimed range of less than or equal to 8 wt.% of the filler material in the foam matrix.  It is noted that the instant specification envisions a lower limit for the filler material in the foam matrix of 2.5 wt% (see, for example Paragraph 0006), whereas the claims do not set forth a lower limit.  
While it is noted that Paragraphs 0073 to 0074 set forth foams having 0 wt% of a filler, these foams correspond to comparative examples which are outside the scope of the instant invention.  The lowest amount of filler provided in the inventive examples described in these paragraphs is 4 wt% (rPA12).  Accordingly, it is the Office’s position that the claimed range of less than or equal to 8 wt.% of the filler material in the foam matrix constitutes new matter.
B) Applicant argues that the primary reference Suellhoefer et al. teaches 10 to 60 and 40 to 50 wt% fillers.  However, Suellhoefer et al. actually teaches the amount of filler (which is referred to in the reference as an extender) of 10 to 90 weight percent relative to the polyol component of the foam part materials (Paragraph 0010), rather than relative to the entire weight of the foam part materials as is instantly claimed.  As such, the rejection of instant Claim 1 turns to Example 1 of Suellhoefer et al. which shows the proportion of polyol component used relative to all foam part materials, as a basis for calculating the amount of filler relative to all foam part materials.
In this example, the polyol component corresponds to roughly 47 weight percent of the foam part materials.  Using these amounts, the filler can be calculated to be provided in an amount of 4.7 to 42.3 weight percent of the foam matrix.  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide an amount of filler at the lower end of the range taught by Suellhoefer et al., which is the part of the range which overlaps with the instantly claimed range.  The motivation would have been that doing so would, for example, allow for the incorporation of other auxiliary agents in higher amounts.
C) In response to applicant’s argument that neither Suellhoefer et al. nor Pham et al. teach a filler material comprising recycled powders having an average diameter of less than 100 microns, it is respectfully submitted that Pham et al. teaches this limitation.  Namely, Pham et al. teaches the concept of reusing polyamide 12-based powders from a laser sintering process (Page 2163, Abstract and first paragraph of the Introduction) and further discloses these powders to have particle sizes varying from 10 to 100 microns (Page 2168, Section 3.1.1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764